Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 1 of 18 PageID #: 265
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 2 of 18 PageID #: 266




From:                 Rasor, Aaron - FS
Sent:                 Friday, September 18, 2020 9:07 AM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS
Subject:              Pinyon Link for BHCWA Lit Production 1
Attachments:          Formal Letter 500253.pdf


Good morning,

The link below represents the “enclosure” specified in the attached formal notification letter for the first release for
FOIA request 2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your
request. Let me know if you have any problems accessing the link; it will stay active for 30 days. If you need additional
time to download the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/lzd73ku27x9dop9sw956103ureqs0b4x

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.

Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                               1
                                                                                                  Sloan Decl. Exhibit D2
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 3 of 18 PageID #: 267
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 4 of 18 PageID #: 268




From:                 Rasor, Aaron - FS
Sent:                 Friday, October 2, 2020 9:43 AM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS
Subject:              Pinyon Link for BHCWA Lit Production 2
Attachments:          Formal Letter 501806.pdf


Good morning,

The link below represents the “enclosure” specified in the attached formal notification letter for the second release for
FOIA request 2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your
request. Let me know if you have any problems accessing the link; it will stay active for 30 days. If you need additional
time to download the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/bwxyex74mls5r5ypombf9vzo2ied1kzv

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.

Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                               1
                                                                                                  Sloan Decl. Exhibit D4
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 5 of 18 PageID #: 269
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 6 of 18 PageID #: 270




From:                 Rasor, Aaron - FS
Sent:                 Friday, October 16, 2020 12:47 PM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS
Subject:              Pinyon Link for BHCWA Lit Production 3
Attachments:          Formal Letter 503598.pdf

Follow Up Flag:       Follow up
Flag Status:          Flagged


Good morning,

The link below is the enclosure specified in the attached formal notification letter for the third release for FOIA request
2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your request. Let me
know if you have any problems accessing the link; it will stay active for 30 days. If you need additional time to download
the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/eh1emu74lv25dce03xvpouevt5kvupe4

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.

Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                               1
                                                                                                  Sloan Decl. Exhibit D6
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 7 of 18 PageID #: 271
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 8 of 18 PageID #: 272




From:                 Rasor, Aaron - FS
Sent:                 Friday, October 23, 2020 4:01 PM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS; Alison.Ramsdell@usdoj.gov
Subject:              Pinyon Link for BHCWA Lit Production 4
Attachments:          Formal Letter 504922.pdf


Good afternoon,

The link below is the enclosure specified in the attached formal notification letter for the fourth release for FOIA request
2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your request. Let me
know if you have any problems accessing the link; it will stay active for 30 days. If you need additional time to download
the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/bwxyex74mls5r5ypombf9vzo2ied1kzv

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.

Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                             1
                                                                                                  Sloan Decl. Exhibit D8
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 9 of 18 PageID #: 273
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 10 of 18 PageID #: 274




From:                 Rasor, Aaron - FS
Sent:                 Friday, November 20, 2020 3:43 PM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS; Alison.Ramsdell@usdoj.gov; Minckler, Kirk - OGC,
                      Lakewood, CO; Travis Stills
Subject:              Pinyon Link for BHCWA Lit Production 5
Attachments:          Formal Letter 508014.pdf


Good afternoon,

The link below is the enclosure specified in the attached formal notification letter for the fifth release for FOIA request
2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your request. Let me
know if you have any problems accessing the link; it will stay active for 30 days. If you need additional time to download
the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/89zl17pwx4f27vllf3j2xwrr4l9z59tl

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.

Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                             1
                                                                                                 Sloan Decl. Exhibit D10
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 11 of 18 PageID #: 275
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 12 of 18 PageID #: 276




From:                 Rasor, Aaron - FS
Sent:                 Friday, December 4, 2020 8:20 AM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS; Alison.Ramsdell@usdoj.gov; Minckler, Kirk - OGC,
                      Lakewood, CO; Travis Stills
Subject:              BHCWA FOIA Litigation Production Release 6
Attachments:          Formal Letter 509146.pdf


Good morning,

The link below is the enclosure specified in the attached formal notification letter for the sixth release for FOIA request
2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your request. Let me
know if you have any problems accessing the link; it will stay active for 30 days. If you need additional time to download
the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/f2vi2psmxv2434cv6mjm0e6oej4v1kj8

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.

Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                             1
                                                                                                 Sloan Decl. Exhibit D12
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 13 of 18 PageID #: 277
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 14 of 18 PageID #: 278




From:                 Rasor, Aaron - FS
Sent:                 Friday, December 18, 2020 11:10 AM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS; Alison.Ramsdell@usdoj.gov; Minckler, Kirk - OGC,
                      Lakewood, CO; Travis Stills
Subject:              BHCWA FOIA Litigation Production Release 7
Attachments:          00.Formal Letter 511269.pdf


Good morning,
The link below is the enclosure specified in the attached formal notification letter for the seventh release for FOIA
request 2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your request. Let
me know if you have any problems accessing the link; it will stay active for 30 days. If you need additional time to
download the records, please notify us before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/hvbj0w7p8pj4ee1oq5ley5fkdkgdb1tc

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.
Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                             1
                                                                                                 Sloan Decl. Exhibit D14
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 15 of 18 PageID #: 279
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 16 of 18 PageID #: 280




From:                 Rasor, Aaron - FS
Sent:                 Thursday, December 31, 2020 9:56 AM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS; Alison.Ramsdell@usdoj.gov; Minckler, Kirk - OGC,
                      Lakewood, CO; Travis Stills; Sloan, Jenna - FS; Sidon, Joshua - FS
Subject:              BHCWA FOIA Litigation Production Release 8
Attachments:          Formal Letter 512363.pdf


Good morning,
The link below is the enclosure specified in the attached formal notification letter for the eighth release for FOIA request
2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your request. Let me
know if you have any problems accessing the link; it will stay active for 30 days. If you need additional time to download
the records, please notify me before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/5ddnpv80hj0gsdknc2wu237scnsyymit

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.
Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                             1
                                                                                                 Sloan Decl. Exhibit D16
Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 17 of 18 PageID #: 281
        Case 5:20-cv-05034-JLV Document 28-4 Filed 01/29/21 Page 18 of 18 PageID #: 282




From:                 Rasor, Aaron - FS
Sent:                 Friday, January 29, 2021 11:13 AM
To:                   liliasjarding@gmail.com
Cc:                   Collins, Jason - FS; Rebain, Stephanie - FS; Alison.Ramsdell@usdoj.gov; Minckler, Kirk - OGC,
                      Lakewood, CO; Travis Stills; Sloan, Jenna - FS; Sidon, Joshua - FS
Subject:              BHCWA FOIA Litigation Production Release 9
Attachments:          Formal Letter 515897.pdf


Good morning,
The link below is the enclosure specified in the attached formal notification letter for the nineth and final release for
FOIA request 2019‐FS‐R2‐01443‐F. The link contains a downloadable partial release of responsive records to your
request. Let me know if you have any problems accessing the link; it will stay active for 30 days. If you need additional
time to download the records, please notify me before the 30 days is over.

Here is the link to the requested content: https://usfs‐public.box.com/s/6bp611e7b8vjfg1lap1jdstflphp8ddj

Please note that this link is accessible to anyone who obtains it; we request it is not shared outside of your organization.
Let me know if you have any questions.

Sincerely,

             Aaron Rasor
             Data Services Specialist, FOIA
             Forest Service
             Rocky Mountain Regional Office
             p: 303-275-5050
             aaron.rasor@usda.gov
             1617 Cole Boulevard, Building 17
             Lakewood, CO 80401
             www.fs.fed.us


             Caring for the land and serving people




                                                             1
                                                                                                 Sloan Decl. Exhibit D18
